1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                               EASTERN DISTRICT OF CALIFORNIA
9
10   BRIAN DAVIS,                           )       Case No.: 1:19-cv-01145 LJO JLT
                                            )
11               Plaintiff,                 )       SCHEDULING ORDER (Fed. R. Civ. P. 16)
12         v.                               )
                                            )       Pleading Amendment Deadline: 1/20/20
13   PROTFOLIO RECOVERY ASSOCIATES,         )
     LLC.,                                  )       Discovery Deadlines:
14                                          )             Non-Expert: 5/4/20
                 Defendant.
                                            )             Expert: 7/15/20
15
                                            )             Mid-Discovery Status Conference:
16                                                        3/16/20 at 8:30 a.m.

17                                                        Non-Dispositive Motion Deadlines:
                                                                Filing: 7/29/20
18                                                              Hearing: 8/26/20
19
                                                          Dispositive Motion Deadlines:
20                                                               Filing: 9/11/20
                                                                 Hearing: 10/27/20
21
22                                                        Pre-Trial Conference:
                                                                 12/22/20 at 8:30 a.m.
23                                                               Courtroom 4

24                                                        Trial: 2/23/21 at 8:30 a.m.
                                                                 Courtroom 4
25
                                                                 Jury trial: 2-3 days
26   I.    Date of Scheduling Conference

27         December 17, 2019.

28   ///


                                                1
   1    II.     Appearances of Counsel

   2            No appearance by the plaintiff.

   3            Tomio Narita appeared on behalf of the defendant.
III.4   Magistrate Judge Consent: Notice of Congested Docket and Court Policy of Trailing

   5            Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the

   6    Eastern District is to trail all civil cases. The parties are hereby notified that for a trial date set

   7    before a District Judge, the parties will trail indefinitely behind any higher priority criminal or older

   8    civil case set on the same date until a courtroom becomes available. The trial date will not be reset.

   9            The Magistrate Judges’ availability is far more realistic and accommodating to parties than

  10    that of the U.S. District Judges who carry the heaviest caseloads in the nation and who must

  11    prioritize criminal and older civil cases over more recently filed civil cases. A United States

  12    Magistrate Judge may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. §

  13    636(c), Federal Rule of Civil Procedure 73, and Local Rule 305. Any appeal from a judgment

  14    entered by a United States Magistrate Judge is taken directly to the United States Court of Appeal

  15    for the Ninth Circuit.

  16            The Fresno Division of the Eastern District of California, whenever possible, is utilizing

  17    United States Article III District Court Judges from throughout the nation as Visiting Judges.

  18    Pursuant to the Local Rules, Appendix A, such reassignments will be random, and the parties will

  19    receive no advance notice before their case is reassigned to an Article III District Court Judge from

  20    outside of the Eastern District of California.

  21            Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

  22    conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

  23    SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

  24    whether they will consent to the jurisdiction of the Magistrate Judge.

  25    IV.     Pleading Amendment Deadline

  26            Any requested pleading amendments are ordered to be filed, either through a stipulation or

  27    motion to amend, no later than January 20, 2020.

  28    ///


                                                              2
1    V.     Discovery Plan and Cut-Off Date

2           The parties have exchanged initial disclosures.

3           The parties are ordered to complete all discovery pertaining to non-experts on or before May

4    4, 2020, and all discovery pertaining to experts on or before July15, 2020.

5           The parties are directed to disclose all expert witnesses, in writing, on or before May 18,

6    2020, and to disclose all rebuttal experts on or before June 15, 2020. The written designation of

7    retained and non-retained experts shall be made pursuant to Fed. R. Civ. P. Rule 26(a)(2), (A),

8    (B), and (C) and shall include all information required thereunder. Failure to designate experts

9    in compliance with this order may result in the Court excluding the testimony or other evidence

10   offered through such experts that are not disclosed pursuant to this order.

11          The provisions of Fed. R. Civ. P. 26(b)(4) and (5) shall apply to all discovery relating to

12   experts and their opinions. Experts must be fully prepared to be examined on all subjects and

13   opinions included in the designation. Failure to comply will result in the imposition of sanctions,

14   which may include striking the expert designation and preclusion of expert testimony.

15          The provisions of Fed. R. Civ. P. 26(e) regarding a party's duty to timely supplement

16   disclosures and responses to discovery requests will be strictly enforced.

17          The mid-discovery status conference is scheduled for March 16, 2020 at 8:30 a.m. before the

18   Judge Thurston, at 510 19th Street, Bakersfield, California. Counsel SHALL file a joint mid-

19   discovery status conference report one week before the conference. Counsel also SHALL lodge the

20   status report via e-mail to JLTorders@caed.uscourts.gov. The joint statement SHALL outline the

21   discovery counsel have completed and that which needs to be completed as well as any impediments

22   to completing the discovery within the deadlines set forth in this order. Counsel may appear via

23   teleconference by dialing (888) 557-8511 and entering Access Code 1652736, provided the

24   Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the intent to appear

25   telephonically no later than five court days before the noticed hearing date.

26   VI.    Pre-Trial Motion Schedule

27          All non-dispositive pre-trial motions, including any discovery motions, shall be filed no later

28


                                                        3
1    than July 29, 20201 and heard on or before August 26, 2020. Non-dispositive motions are heard

2    before the Honorable Jennifer L. Thurston, United States Magistrate Judge at the United States

3    Courthouse in Bakersfield, California.

4             No motion to amend or stipulation to amend the case schedule will be entertained unless

5    it is filed at least one week before the first deadline the parties wish to extend. Likewise, no

6    written discovery motions shall be filed without the prior approval of the assigned Magistrate Judge.

7    A party with a discovery dispute must first confer with the opposing party in a good faith effort to

8    resolve by agreement the issues in dispute. If that good faith effort is unsuccessful, the moving party

9    promptly shall seek a telephonic hearing with all involved parties and the Magistrate Judge. It shall

10   be the obligation of the moving party to arrange and originate the conference call to the court. To

11   schedule this telephonic hearing, the parties are ordered to contact the Courtroom Deputy Clerk,

12   Susan Hall, at (661) 326-6620 or via email at SHall@caed.uscourts.gov. Counsel must comply

13   with Local Rule 251 with respect to discovery disputes or the motion will be denied without

14   prejudice and dropped from the Court’s calendar.

15            Counsel may appear and argue non-dispositive motions via teleconference by dialing (888)

16   557-8511 and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy

17   Clerk receives a written notice of the intent to appear telephonically no later than five court days

18   before the noticed hearing date.

19            All dispositive pre-trial motions shall be filed no later than September 11, 2020, and heard

20   no later than October 27, 2020, in Courtroom 4 at 8:30 a.m. In scheduling such motions, counsel

21   shall comply with Fed. R. Civ. P. 56 and Local Rules 230 and 260.

22   VII.     Motions for Summary Judgment or Summary Adjudication

23            At least 21 days before filing a motion for summary judgment or motion for summary

24   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the

25   issues to be raised in the motion.

26            The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where

27
28           1
               Non-dispositive motions related to non-expert discovery SHALL be filed within a reasonable time of
     discovery of the dispute, but in no event later than 30 days after the expiration of the non-expert discovery deadline.

                                                                  4
1    a question of fact exists; 2) determine whether the respondent agrees that the motion has merit in

2    whole or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4)

3    narrow the issues for review by the court; 5) explore the possibility of settlement before the parties

4    incur the expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

5            The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

6    statement of undisputed facts at least five days before the conference. The finalized joint statement

7    of undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may

8    be deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the

9    joint statement of undisputed facts.

10           In the notice of motion, the moving party SHALL certify that the parties have met and

11   conferred as ordered above or set forth a statement of good cause for the failure to meet and confer.

12   Failure to comply may result in the motion being stricken.

13   VIII. Pre-Trial Conference Date

14           December 22, 2020 at 8:30 a.m. in Courtroom 4.

15           The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule

16   281(a)(2). The parties are further directed to submit a digital copy of their pretrial statement in Word

17   format, directly to Judge O'Neill's2 chambers, by email at LJOorders@caed.uscourts.gov.

18           Counsels' attention is directed to Rules 281 and 282 of the Local Rules of Practice for the

19   Eastern District of California, as to the obligations of counsel in preparing for the pre-trial

20   conference. The Court will insist upon strict compliance with those rules. In addition to the matters

21   set forth in the Local Rules the Joint Pretrial Statement shall include a Joint Statement of the case to

22   be used by the Court to explain the nature of the case to the jury during voir dire.

23   IX.     Trial Date

24           February 23, 2021 at 8:30 a.m. in Courtroom 4.

25           A.       This is a jury trial.

26           B.       Counsels' Estimate of Trial Time: 5 days.

27
28   2
       Because Judge O’Neill will leave the Court in January 2020 and will not be the trial judge, counsel SHALL determine
     to whom the case is assigned and email their joint pretrial statement to the correct judge.

                                                               5
1           C.      Counsels' attention is directed to Local Rules of Practice for the Eastern District of

2    California, Rule 285.

3    X.     Settlement Conference

4           The parties may jointly request a settlement conference if they agree the case is in a

5    settlement posture.

6    XI.    Request for Bifurcation, Appointment of Special Master, or other

7           Techniques to Shorten Trial

8           Not applicable at this time.

9    XII.   Related Matters Pending

10          There are no pending related matters.

11   XIII. Compliance with Federal Procedure

12          All counsel SHALL familiarize themselves with the Federal Rules of Civil Procedure and the

13   Local Rules of Practice of the Eastern District of California, and to keep abreast of any amendments

14   thereto. The Court must insist upon compliance with these Rules if it is to efficiently handle its

15   increasing case load and sanctions will be imposed for failure to follow both the Federal Rules of

16   Civil Procedure and the Local Rules of Practice for the Eastern District of California.

17   XIV. Effect of this Order

18          The foregoing order represents the best estimate of the court and counsel as to the agenda

19   most suitable to dispose of this case. The trial date reserved is specifically reserved for this case. If

20   the parties determine at any time that the schedule outlined in this order cannot be met, counsel are

21   ordered to notify the court immediately of that fact so that adjustments may be made, either by

22   stipulation or by subsequent status conference.

23          The dates set in this order are firm and will not be modified absent a showing of good

24   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

25   contained herein will not be considered unless they are accompanied by affidavits or

26   declarations, and where appropriate attached exhibits, which establish good cause for granting

27   the relief requested.

28   ///


                                                         6
1         Failure to comply with this order may result in the imposition of sanctions.

2
3    IT IS SO ORDERED.

4      Dated:   December 17, 2019                        /s/ Jennifer L. Thurston
5                                                 UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  7
